


Exhibit 10.12

 

GEORGIA GULF CORPORATION

 

DEFERRED COMPENSATION PLAN

 

As amended and restated effective as of January 1, 2012

 

Revised February 10, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

PURPOSE

 

1

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

1.01.

Account

1

1.02.

Affiliate

1

1.03.

Beneficiary Designation Form

1

1.04.

Board

2

1.05.

Cash Bonus

2

1.06.

Change in Control

2

1.07.

Code

3

1.08.

Committee

3

1.09.

Company

3

1.10.

Company Account

3

1.11.

Company Benefit

3

1.12.

Compensation

3

1.12A

Consultant

3

1.13.

Control Change Date

3

1.14.

Controlled Group

4

1.15.

Deferral Election Form

4

1.16.

Deferral Year

4

1.17.

Deferred Benefit

4

1.17A

Deferred Benefit Account

4

1.18.

Designated Beneficiary

4

1.19.

Disability or Disabled

4

1.20.

Distribution Election Form

5

1.21.

Election Date

5

1.22.

Eligible Employee

5

1.23.

Employer

5

1.24.

Exchange Act

5

1.25.

Investment Measure or Investment Measures

5

1.25A

Match-Eligible Participant

5

1.25B

Matching Restoration Benefit Account

6

1.25C

Matching Restoration Credits

6

1.26.

Normal Retirement Date

6

1.27.

Participant

6

1.28.

Plan

6

1.28A

Plan Year

6

1.29.

Salary

6

1.30.

Separation from Service

6

1.31.

Unforeseeable Emergency

7

 

 

 

ARTICLE II

PARTICIPATION

7

 

 

 

ARTICLE III

DEFERRAL ELECTIONS

8

 

 

 

3.01.

Eligibility to Make Deferral Election

8

3.02.

Effectiveness of Deferral Election

8

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

Page

3.03.

Compensation That May Be Deferred

8

3.04.

Deferral Election Irrevocable

9

3.05.

Rejection of Deferral Election

9

3.06.

Effect of No Election

10

 

 

 

ARTICLE IV

CREDITING DEFERRALS TO ACCOUNTS

10

 

 

 

4.01.

Date Credited

10

 

 

 

ARTICLE V

EMPLOYER CONTRIBUTION CREDITS TO ACCOUNTS

10

 

 

 

5.01.

Company Credits

10

5.02.

Matching Restoration Credit

10

 

 

 

ARTICLE VI

INVESTMENT MEASURES

11

 

 

 

6.01.

Investment Subaccounts

11

6.02.

Investment Measures

11

6.03.

Investment Direction

12

6.04.

New Investment Directions

12

6.05.

Investment Transfers

12

6.06.

Crediting Earnings and Losses

12

 

 

 

ARTICLE VII

VESTING

13

 

 

 

7.01.

Account Immediately Vested

13

 

 

 

ARTICLE VIII

DISTRIBUTIONS

13

 

 

 

8.01.

Distribution Elections

13

8.02.

Commencement of Distributions

13

8.03.

Medium of Payment

14

8.04.

Form of Payment

14

8.05.

Changing Distribution Election

15

8.06.

Distributions Upon Unforeseeable Emergency

16

8.07.

Distribution of Company Benefit Account

16

 

 

 

ARTICLE IX

RESTRICTIONS ON TRANSFER OF BENEFITS

17

 

 

 

ARTICLE X

AMENDMENT OR TERMINATION

17

 

 

 

ARTICLE XI

ADMINISTRATION

17

 

 

 

11.01.

Committee

17

11.02.

Indemnification

18

11.03.

Interpretation of the Plan and Findings of Fact

18

11.04.

Information to Committee

19

11.05.

Notices

19

11.06.

Waiver

19

11.07.

Claims Procedures

19

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

 

 

Page

 

 

 

ARTICLE XII

GENERAL

23

 

 

 

12.01.

Plan Creates No Separate Rights

23

12.02.

Funding

23

12.03.

Plan Binding

23

12.04.

Interpretation of Plan

23

12.05.

Construction

24

12.06.

Tax Effects

24

12.07.

Correction of Participant’s Accounts

24

12.08.

Action of Employer, Committee and Plan Administrator

24

12.09.

Employer Records

24

12.10.

Legal References

25

12.11.

Electronic Means of Communication

25

 

iii

--------------------------------------------------------------------------------


 

GEORGIA GULF CORPORATION
DEFERRED COMPENSATION PLAN

 

As amended and restated effective as of January 1, 2012

 

PURPOSE

 

The Plan is intended to constitute a deferred compensation plan for a select
group of management and highly compensated employees of the Employer and its
Affiliates.  The Plan was originally effective prior to January 1, 2005.  The
Plan was amended and restated effective as of January 1, 2005.  During the
period from January 1, 2005 through December 31, 2008, the Plan was administered
in good faith compliance with the requirements of section 409A of the Internal
Revenue Code of 1986.

 

The Plan is herein again amended and restated effective as of January 1, 2012.

 

ARTICLE I

DEFINITIONS

 

The following definitions apply to this Plan and to the related Deferral
Election Forms and Beneficiary Designation Forms.

 

1.01.                     Account

 

Account means an unfunded deferred compensation account established to record a
Participant’s interest in the Plan and shall be the sum of the Deferred Benefit
Account, the Company Account (if applicable) and the Matching Restoration
Benefit Account.  The term Account encompasses the subaccounts within the
Deferred Benefit Account and the Matching Restoration Benefit Account
established for each Investment Measure.

 

1.02.                     Affiliate

 

Affiliate means any entity that is a member of a controlled group of
corporations, as defined in Code section 414(b) or a group of business entities
described in Code section 414(c) or 414(m), of which the Employer is a member
according to Code section 414(b) or Code section 414(c) or 414(m), and which
has, with the approval of the Board, adopted the Plan by action of its board or
other governing person or body.

 

1.03.                     Beneficiary Designation Form

 

Beneficiary Designation Form means a form acceptable to the Committee used by a
Participant according to this Plan to name his Designated Beneficiary who will
receive all Deferred Benefit payments under this Plan if he dies.

 

--------------------------------------------------------------------------------


 

1.04.                     Board

 

Board means the Board of Directors of Georgia Gulf Corporation.

 

1.05.                     Cash Bonus

 

Cash Bonus, with respect to a Deferral Year, means any bonus or other similar
payment from the Employer that is (i) payable to an Eligible Employee in cash,
and (ii) is based on the performance of the Employer, the Company, the
Controlled Group, the Eligible Employee, or any of them, during the Deferral
Year, even if payable after the close of the Deferral Year.

 

1.06.                     Change in Control

 

Change in Control means the occurrence of any one or more of the following
events described in subsections (a) through (c), subject to the provisions of
subsection (d) hereof:

 

(a)           The acquisition on one day (or during the 12-month period ending
on the date of the most recent acquisition) by one person, or more than one
person acting as a group, of assets from Georgia Gulf Corporation that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of Georgia Gulf Corporation immediately before
such acquisition or acquisitions.  For this purpose, gross fair market value
means the value of the assets being disposed of, determined without regard to
any liabilities associated with such assets.  Notwithstanding the foregoing, a
transfer of assets by Georgia Gulf Corporation shall not be treated as an
acquisition described in this subsection (a) if the transfer is described in
Treas. Regs. section 1.409A-3(i)(5)(vii)(B)(i) through (iv);

 

(b)           The acquisition by one person or more than one person acting as a
group (determined in accordance with the standards of Sections 13(d)(3) and
14(d)(2) of the Exchange Act), during the 12-month period ending on the date of
the most recent acquisition by such person or persons of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 33% or
more of the voting power of the then-outstanding voting securities of Georgia
Gulf Corporation; provided, however, that the foregoing does not apply to any
such acquisition that is made directly from the Company or that is made by
(i) the Company or any subsidiary; (ii) any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary;

 

(c)           a majority of the members of the Board of Directors are replaced
within a 12-month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors before the date
of the appointment or election; or

 

(d)           Notwithstanding the foregoing provisions of this Section 1.06, a
“Change in Control” shall not be deemed to have occurred for purposes of
subsection (a) or (b) of this Section 1.06 solely because there occurs a
reorganization, merger, consolidation, or sale or other disposition of all or
substantially all of the assets of the Company (a “Reorganization Transaction”)
if:  (i) no person (excluding any entity resulting from such Reorganization
Transaction or any employee benefit plan (or related trust) sponsored or
maintained by the Company or such entity resulting from such Reorganization
Transaction or any subsidiary of either of them) beneficially owns, directly or
indirectly, 33% or more of the voting power of the

 

2

--------------------------------------------------------------------------------


 

entity resulting from such Reorganization Transaction, and (ii) at least half of
the members of the board of directors of the corporation resulting from such
Reorganization Transaction were members of the Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Reorganization Transaction.

 

1.07.                     Code

 

Code means the Internal Revenue Code of 1986, as amended.

 

1.08.                     Committee

 

Committee means the committee appointed by the Board to administer this Plan.

 

1.09.                     Company

 

Company means Georgia Gulf Corporation, a Delaware corporation.

 

1.10.                     Company Account

 

Company Account means the account established under this Plan to record the
Participant’s Company credits that are described generally in Section 5.01.

 

1.11.                     Company Benefit

 

Company Benefit means the portion of a Participant’s interest in this Plan that
is attributable to the Company credits that are recorded in the Company Account.

 

1.12.                     Compensation

 

Compensation, in the case of an Eligible Employee, means the Eligible Employee’s
Salary and the Eligible Employee’s Cash Bonus.  In the case of a Director,
Compensation means all cash remuneration for service as a member of the Board
for a Deferral Year.  In the case of a Consultant, Compensation means all cash
remuneration for services provided to the Company or an Affiliate.

 

1.12A     Consultant.

 

Consultant means any person who provides services to the Company or an Affiliate
in the capacity of an independent contractor and who is not classified by the
Company or the Affiliate as an Eligible Employee or as a Director, and who is
designated by the Committee as eligible to receive a Deferred Benefit.

 

1.13.                     Control Change Date

 

Control Change Date means the date on which a Change in Control occurs.  If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

 

3

--------------------------------------------------------------------------------


 

1.14.                     Controlled Group

 

Controlled Group means the group of business entities consisting of the Company
and all of its Affiliates.

 

1.15.                     Deferral Election Form

 

Deferral Election Form means a document governed by the provisions of Articles
III, V and VIII of this Plan, including (i) the portion that is the Distribution
Election Form and (ii) the related Beneficiary Designation Form that applies to
all of that Participant’s Deferred Benefits under the Plan.

 

1.16.                     Deferral Year

 

Deferral Year means a calendar year for which a Participant has an operative
Deferral Election Form.

 

1.17.                     Deferred Benefit

 

Deferred Benefit means the benefit payable under the Plan that is attributable
to a Participant’s own voluntary deferrals of Compensation that the Participant
has elected to defer in accordance with an election under Article III.

 

1.17A     Deferred Benefit Account.

 

Deferred Benefit Account shall mean the account established under this Plan to
record a Participant’s interest attributable to contributions under Article III.

 

1.18.                     Designated Beneficiary

 

Designated Beneficiary means a person or persons or other entity designated on a
Beneficiary Designation Form by a Participant as allowed in Article VIII of this
Plan to receive a Deferred Benefit payment.  If there is no valid designation by
the Participant, or if the Designated Beneficiary fails to survive the
Participant or otherwise fails to take the Deferred Benefit, the Participant’s
Designated Beneficiary is the first of the following who survives the
Participant:  the Participant’s spouse (the person legally married to the
Participant when the Participant dies); the Participant’s children, by right of
representation; and the Participant’s estate.

 

1.19.                     Disability or Disabled

 

A Participant shall be considered to have experienced a “Disability” or to be
“Disabled,” for purposes of this Plan, if the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Employer.

 

4

--------------------------------------------------------------------------------


 

1.20.                     Distribution Election Form

 

Distribution Election Form means that part of a Deferral Election Form used by a
Participant according to this Plan to establish the duration of deferral and the
frequency of payments of a Deferred Benefit.  If a Deferred Benefit has no
Distribution Election Form that is operative according to Article III,
distribution of that Deferred Benefit is governed by Article VIII.

 

1.21.                     Election Date

 

Election Date means the date established as the date before which an Eligible
Employee, or a Director, or a Consultant must submit a valid Deferral Election
Form to the Committee; in general, with respect to any calendar year the
Election Date shall be December 31, of the preceding calendar year.  However,
for an individual who becomes an Eligible Employee, or a Director, or a
Consultant during a Deferral Year, the Election Date is the thirtieth day
following the date that he becomes an Eligible Employee, or a Director, or a
Consultant.

 

1.22.                     Eligible Employee

 

Eligible Employee means an employee of the Company or an Affiliate that has
become an Employer, who is a member of a select group of management or highly
compensated employees (as such terms are used in Section 201(2) of the Employee
Retirement Income Security Act of 1974), and who is designated by the Committee
as eligible to elect a Deferred Benefit under Article III.  Once an individual
is so designated by the Committee, such employee shall continue to be an
Eligible Employee until the end of the year in which occurs the date he is no
longer a member of management or a highly compensated employee or the date as of
which the Committee determines he is no longer eligible to elect a Deferred
Benefit, which date shall in all cases be the last day of a calendar year.

 

1.23.                     Employer

 

Employer means the Company and each Affiliate of the Company that has adopted
this Plan, as a participating employer, with the consent of the Board.

 

1.24.                     Exchange Act

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

1.25.                     Investment Measure or Investment Measures

 

Investment Measure or Investment Measures shall mean the investment measure or
measures selected and announced by the Committee from time to time pursuant to
Section 5.02.

 

1.25A     Match-Eligible Participant

 

Match-Eligible Participant means a Participant who satisfies the additional
criteria specified in Section 5.02(b).

 

5

--------------------------------------------------------------------------------

 

1.25B     Matching Restoration Benefit Account

 

Matching Restoration Benefit Account mean the account established for a
Participant under this Plan to record the Matching Restoration Credits under
Section 5.02(a) of the Plan.

 

1.25C     Matching Restoration Credits

 

Matching Restoration Credits means the credits to Eligible Employees’ Matching
Restoration Benefit Accounts, as specified in Section 5.02(a) of this Plan.

 

1.26.                     Normal Retirement Date

 

Normal Retirement Date means the date on which the Participant attains the age
of 62.

 

1.27.                     Participant

 

Participant, with respect to any Deferral Year, means an Eligible Employee whose
Deferral Election Form is operative for that Deferral Year according to
Article III of this Plan.  In addition, effective as of January 1, 2010,
Participant shall include an Eligible Employee who, although he or she has not
filed a Deferral Election Form for a year has been selected by the Employer to
receive a Company Benefit under Section 5.01.  In addition, effective as of
January 1, 2012, a Participant shall include a member of the Board (a
“Director”) and a Consultant, in either case who has a Deferral Election that is
operative for the Deferral Year according to Article III of this Plan.

 

1.28.                     Plan

 

Plan means this Georgia Gulf Corporation Deferred Compensation Plan, as amended
and restated, as set forth herein.

 

1.28A     Plan Year.

 

Plan Year means the calendar year.

 

1.29.                     Salary

 

Salary means an Eligible Employee’s base salary and does not include bonuses or
other payments from the Employer or an Affiliate that are not made on a regular
basis.

 

1.30.                     Separation from Service

 

Separation from Service means the condition that exists when an Eligible
Employee who is a Participant in this Plan and the Employer reasonably
anticipate that no further services will be performed after a certain date or
that the level of bona fide services that the Eligible Employee will perform
after such date (whether as an employee or an independent contractor) would
permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
Employer if the Eligible

 

6

--------------------------------------------------------------------------------


 

Employee has been providing services to the Employer for less than 36 months). 
For purposes of this Section 1.30, for periods during which an Eligible Employee
is on a paid bona fide leave of absence and has not otherwise experienced a
Separation from Service, the Eligible Employee is treated as providing bona fide
services at the level equal to the level of services that the Eligible Employee
would have been required to perform to receive the compensation paid with
respect to such leave of absence.  Periods during which an Eligible Employee is
on an unpaid bona fide leave of absence and has not otherwise experienced a
Separation from Service are disregarded for purposes of this Section 1.30
(including for purposes of determining the applicable 36-month (or shorter)
period).  For purposes of this Section 1.30, the Employer shall be considered to
include all members of the Controlled Group; provided, however, that in applying
Code section 414(b), the language “at least 50 percent” shall be used instead of
“at least 80 percent”; and in applying Code section 414(c), the phrase “at least
50 percent” shall be used instead of the phrase “at least 80 percent.”

 

In the case of a Director, “Separation from Service” means the condition that
exists when the Director’s term as a Director has ended; provided that no amount
will be paid to the Director before a date at least 12 months after the day on
which ends the Director’s term as a Director of Georgia Gulf Corporation;
provided, further, that no amount payable to the Director on that date (12
months after the end of the Director’s term) will be paid to the Director if,
after the end of the Director’s term as a Director and before that date, the
Director performs services for Georgia Gulf Corporation or for a member of the
Controlled Group as either an employee or an independent contractor.

 

In the case of a Consultant, “Separation from Service” means the expiration of
the contract under which the Consultant performs services for the Company and
all Affiliates; provided that no amount shall be paid to the Consultant before a
date at least 12 months after the day on which such contract expires; provided,
further, that no amount payable to the Consultant on that date (12 months after
the expiration of the contract) will be paid to the Consultant if, after the
expiration of the contract and before that date, the Consultant performs
services for Georgia Gulf Corporation or for a member of the Controlled Group as
either an employee or an independent contractor.

 

1.31.                     Unforeseeable Emergency

 

Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code section 152(a)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

 

ARTICLE II

PARTICIPATION

 

An Eligible Employee or a Director or a Consultant may become a Participant for
any Deferral Year by filing a valid Deferral Election Form according to
Article III on or before the applicable Election Date but only if his Deferral
Election Form is operative according to Article III; provided, however, that a
Participant who is selected by the Employer to receive

 

7

--------------------------------------------------------------------------------


 

Company Benefits under Section 5.01 is not required to file a Deferral Election
Form in order to become a Participant.  An Eligible Employee or a Director or a
Consultant who becomes a Participant will continue to be a Participant as long
as an Account is being maintained (or is required to be maintained under the
terms of the Plan) for him.

 

ARTICLE III
DEFERRAL ELECTIONS

 

3.01.                     Eligibility to Make Deferral Election

 

An individual may elect a Deferred Benefit for any Deferral Year if he is an
Eligible Employee, or a Director, or a Consultant at the beginning of that
Deferral Year or becomes an Eligible Employee, or a Director, or a Consultant
during that Deferral Year.  Each Eligible Employee, Director, and Consultant
will be provided a Deferral Election Form by the Committee before the first day
of a Deferral Year and each individual who becomes an Eligible Employee, or a
Director or a Consultant will be provided a Deferral Election Form by the
Committee as soon as administratively practicable after the individual becomes
an Eligible Employee, a Director, or a Consultant.

 

3.02.                     Effectiveness of Deferral Election

 

A Deferral Election Form is effective when it is completed, signed by the
electing Eligible Employee, Director, or Consultant and received by the
Committee.  A single Deferral Election Form may apply to each element of an
Eligible Employee’s Compensation (e.g., Salary, Cash Bonus) for a Deferral
Year.  Alternatively, an Eligible Employee may have more than one Deferral
Election Form for a Deferral Year; provided, however, that only one Deferral
Election Form will be effective with respect to a particular element of the
Eligible Employee’s Compensation.  In the case of a Director, the Deferral
Election Form shall apply to all of the Director’s remuneration for service as a
member of the Board of Directors for the Deferral Year.  In the case of a
Consultant, the Deferral Election Form shall apply to all of the Consultant’s
fees for services provided to the Company or Affiliate for the Deferral Year. 
With respect to the 2005 plan year, if a Participant in December 2004 made both
an “on-line” election for 2005 Salary and also a “contingent” election for 2005
Salary on a paper form, the contingent election will be given priority.  That
is, if a Participant made a contingent election for 2005 Salary, the contingent
election will be implemented and any on-line election for 2005 Salary will not
be given effect; provided, however, if the Participant made an on-line election
for 2005 Salary and did not make a contingent election for 2005 Salary, then the
on-line election will be put into effect.

 

3.03.                     Compensation That May Be Deferred

 

(a)           A Deferral Election Form is operative, i.e., it may result in the
deferral of Compensation, only with respect to Compensation with an Election
Date that will occur after the date that the Deferral Election Form is effective
under Section 3.02.  If an individual becomes an Eligible Employee or a Director
or a Consultant during a Deferral Year the election to defer Compensation shall
apply only to Compensation paid for services to be performed after the election;
provided, however, that in the case of Compensation that is based upon a
specified

 

8

--------------------------------------------------------------------------------


 

performance period (e.g., a Cash Bonus) where a deferral election is made in the
first year of eligibility but after the beginning of the performance period the
election shall apply to no more than an amount equal to (i) the total amount of
the Compensation for the performance period multiplied by (ii) a fraction the
numerator of which is the number of days remaining in the performance period
after the election and the denominator of which is the total number of days in
the performance period.

 

(b)           Subject to the requirements of Section 3.03(a), with respect to
each element of Compensation, an Eligible Employee may elect to defer up to 90%
of Salary and up to 100% of any Cash Bonus.  Subject to the requirements of
Section 3.03(a), (i) a Director may elect to defer up to 100% of his or her
remuneration for service as a Director of Georgia Gulf Corporation for the
Deferral Year, and (ii) a Consultant may elect to defer up to 100% of his or her
fees for services rendered to the Company or an Affiliate for the Deferral Year.

 

3.04.                     Deferral Election Irrevocable

 

An Eligible Employee or a Director or a Consultant may not revoke a Deferral
Election Form as to an element of Compensation after the applicable Election
Date, except in situations described in the next paragraph.  Any revocation
before the applicable Election Date is the same as a failure to submit a
Deferral Election Form or a Distribution Election Form as to the particular
element or elements of Compensation covered by the revocation.  Any writing
signed by an Eligible Employee or a Director or a Consultant expressing an
intention to revoke his Deferral Election Form, in whole or in part, and
delivered to the Committee before the close of business on the applicable
Election Date is a revocation.

 

Notwithstanding any other provision in this Article III, a Participant may elect
during the 2005 calendar year to terminate participation in the plan or cancel
or reduce an operative deferral election with regard to any or all elements of
Compensation.  Any writing signed by a Participant expressing an intention to
terminate his participation in the plan or to cancel or reduce his deferral and
delivered to the Committee before the close of business on November 30, 2005 is
a termination or cancellation election.  The Committee may reject any
termination or cancellation election, in whole or in part, and the Committee is
not required to state a reason for any rejection.  A termination or cancellation
election will only apply to Compensation earned or accrued after the date of the
election and after the Committee approves and implements the election.  The
Committee will implement approved elections as soon as reasonably possible after
the Committee’s approval.

 

3.05.                     Rejection of Deferral Election

 

If the Committee so chooses before the applicable Election Date, the Committee
may reject any Deferral Election Form, in whole or in part, and the Committee is
not required to state a reason for any rejection.  The Committee’s rejections
must be made on a uniform basis with respect to similarly situated
Participants.  If the Committee rejects a Deferral Election Form, the
Participant must be paid the Compensation he would have been entitled to receive
if he had not submitted the rejected Deferral Election Form.

 

9

--------------------------------------------------------------------------------


 

3.06.                     Effect of No Election

 

An Eligible Employee or a Director or a Consultant who has not submitted a valid
Deferral Election Form to the Committee on or before the applicable Election
Date may not defer any Compensation for the Deferral Year under this Plan.

 

ARTICLE IV
CREDITING DEFERRALS TO ACCOUNTS

 

4.01.                     Date Credited

 

Compensation that is deferred under this Plan pursuant to a Participant’s
compensation deferral election shall be credited to the Participant’s Account as
follows:

 

(a)           Salary deferrals shall be credited to the Participant’s Account as
of the last day of the payroll period in which the deferred Salary would have
been paid to the Participant;

 

(b)           Cash Bonus deferrals shall be credited to the Participant’s
Account as of the date such amount would have been paid to the Participant;

 

(c)           In the case of a Director or a Consultant, deferrals of
remuneration shall be credited to the Participant’s Account as of the date such
amount would have been paid to the Participant.

 

ARTICLE V
EMPLOYER CONTRIBUTION CREDITS TO ACCOUNTS

 

5.01.                     Company Credits

 

With respect to any Plan Year beginning on or after January 1, 2010, the
Employer shall credit additional amounts to the Accounts under the Plan for
Eligible Employees (whether or not the Eligible Employee has elected to file a
Deferral Election Form in order voluntarily to defer Compensation under this
Plan).  Such additional amounts shall be credited to a Company Account.

 

Prior to the end of each Plan Year, the Employer will determine the amounts of
any such credits, which may be contained in other written agreements between the
Employer and the Eligible Employee in question.  The amounts credited to the
Company Account (adjusted for any amounts debited from such Account) shall
constitute the Company Benefit.

 

5.02.                     Matching Restoration Credit

 

(a)           With respect to Plan Years beginning on and after January 1, 2011,
there shall be credited to the Matching Restoration Benefit Account of each
Match-Eligible Participant a Matching Restoration Credit, which shall be equal
to:

 

(1)           100% of the amount of the Participant’s Compensation that the
Participant has elected to defer for the year under this Plan (to the extent
that such contributions do

 

10

--------------------------------------------------------------------------------


 

not exceed 3% of the amount of the Compensation in excess of the applicable
annual limit on compensation that may be taken into account under section
401(a)(17) of the Code (“Section 401(a)(17) Limit Amount”) for the year); plus

 

(2)           50% of the amount of the Participant’s Compensation that the
Participant has elected to defer for the year under this Plan (to the extent
that such deferred amount exceeds 3%, but does not exceed 5%, of the amount of
the Participant’s Compensation in excess of the Section 401(a)(17) Limit Amount
for that year).

 

(b)           For purposes of this Plan, a “Match-Eligible Participant” shall be
a Participant in this Plan who:

 

(1)           participates in the Georgia Gulf Corporation 401(k) Retirement
Savings Plan (“401(k) Plan”) with respect to the year;

 

(2)           makes contributions to the 401(k) Plan for the year in the maximum
amount permitted under Code section 402(g) for the year and receives from the
Employer “Compensation” (as defined in the 401(k) Plan) for the calendar year in
an amount greater than the Section 401(a)(17) Limit Amount for that year and
receives the maximum amount of “Matching Elective Contributions” (as defined in
the 401(k) Plan) for the year; and

 

(3)           has in effect for the year a Deferral Election Form under which
the Participant has chosen to defer a percentage of Compensation (as defined in
Section 1.10 of this Plan) greater than the Section 401(a)(17) Limit Amount for
that year.

 

ARTICLE VI
INVESTMENT MEASURES

 

6.01.                     Investment Subaccounts

 

The Committee shall establish investment subaccounts within the Account of each
Participant who has elected to defer Compensation in accordance with
Article III.  The investment subaccounts shall be established only for
bookkeeping purposes.  An investment subaccount shall be established for each
Investment Measure.  The Company Account shall not be adjusted for earnings and
losses in accordance with the Investment Measures, and this Article VI shall not
apply to the Company Account.

 

6.02.                     Investment Measures

 

The Investment Measures shall be determined by the Committee and identified on
Exhibit I to the Plan.  If the Investment Measures in effect at a given time
were determined by the Committee, or if the Employer so authorizes the
Committee, the Committee may change, delete or modify any of the Investment
Measures without the necessity of amending the Plan.

 

11

--------------------------------------------------------------------------------


 

6.03.                     Investment Direction

 

The Participant shall choose one or more of the Investment Measures in integral
multiples permitted in the communication materials provided to Participants, at
the time an Eligible Employee or a Director or a Consultant first becomes a
Participant.  Such Investment Measures will be used as a measure of the
investment performance of the Participant’s Account.  An Investment Direction
shall remain in effect with respect to all future deferrals until a new
Investment Direction is made by the Participant in accordance with
Section 6.04.  To the extent a Participant fails to select an Investment
Measure, he shall be deemed to have elected the default Investment Measure
specified in the communication materials provided to Participants.

 

6.04.                     New Investment Directions

 

At the time or times specified in the communication materials provided to
Participants, a Participant may change the Investment Measures for future
deferrals credited to his Account in accordance with procedures established by
the Committee.  An election to change an Investment Measure shall be made on
forms designated for this purpose by the Committee and shall specify the
Investment Measures that will be used to measure the investment performance of
future deferrals in integral multiples permitted in the communication
materials.  Until a Participant delivers a new election form to the Committee
and the new election has become effective in accordance with procedures
established by the Committee, his prior Investment Measure selection, if any,
shall control the measure of investment performance of his Account.

 

6.05.                     Investment Transfers

 

At the time or times specified in the communication materials provided to
Participants, a Participant or a Designated Beneficiary (after the death of the
Participant) may transfer to one or more different Investment Measures (in
integral multiples permitted in the communication materials) all or a part of
the amount credited to the Participant under an Investment Measure.  The
transfer election shall be made on forms designated for this purpose by the
Committee.  A Participant may transfer among Investment Measures, and any
transfer election will become effective, in accordance with procedures
established by the Committee.

 

6.06.                     Crediting Earnings and Losses

 

Earnings and losses will be credited to, or debited from, a Participant’s
Deferred Benefit Account and Matching Restoration Benefit Account (i) as if such
account balances were invested and the earnings reinvested in the Investment
Measures selected by the Participant or (ii) if no Investment Measures were
selected for a portion of the Participant’s accounts, as if such account
balances were invested according to the last sentence of Section 6.03 in the
manner set forth in the following sentence.  As of the last business day of each
month in which any amount remains credited to the Deferred Benefit Account or
Matching Restoration Benefit Account of a Participant, each portion of such
Account deemed invested in a particular Investment Measure shall either be
credited or debited with an amount equal to the amount determined by multiplying
the balance of such portion of such account as of the last day of the preceding
month by the return rate for that month for the applicable Investment Measure. 
As to any amount distributed or transferred from an Investment Measure since the
last day of the preceding month, the

 

12

--------------------------------------------------------------------------------


 

Employer shall cease crediting and debiting the Participant’s subaccount for
that Investment Measure with earnings and losses on the last day of the month
preceding the date of distribution.

 

ARTICLE VII

VESTING

 

7.01.                     Account Immediately Vested

 

A Participant’s interest in his Account under this Plan is always fully vested
and nonforfeitable.

 

ARTICLE VIII

DISTRIBUTIONS

 

8.01.                     Distribution Elections

 

Each Distribution Election Form is part of the Deferral Election on which it
appears or to which it states it is related.  A Participant must file a separate
Distribution Election Form for his Deferred Benefits Account and Matching
Restoration Benefit Account with respect to each year for which he has elected a
deferral of compensation.  The same election as to a distribution form shall
apply to both the Deferred Benefit Account and the Matching Restoration Benefit
Account; provided, however, that the election shall not apply to the Company
Account, which shall be governed by Section 8.07.  The portion of a Deferred
Benefit Account or a Matching Restoration Benefit Account that is attributable
to the contributions or credits to the account for a particular Plan Year is
sometimes referred to herein as the “yearly portion” of the account.

 

8.02.                     Commencement of Distributions

 

(a)           Except as provided in the following subsections (b), (c) and (d),
payments from the Deferred Benefit Account and the Matching Restoration Benefit
Account to a Participant shall begin on the date elected on the Participant’s
Distribution Election Form from among the following dates:  (i) the first day of
the month following the Participant’s Separation from Service with the Employer
or an Affiliate (other than due to death or Disability), (ii) the first day of a
month and year specified by the Participant, provided, however, that the
Participant may not specify a date that is less than two years after the date on
which he elects this alternative.  Any yearly portion of the Deferred Benefit
Account and the Matching Restoration Benefit Account for which a Participant has
not filed a valid Distribution Election Form shall be paid to the Participant
upon Separation from Service with Georgia Gulf Corporation and all members of
the Controlled Group.  Notwithstanding any other provision herein, no amount
will be paid to a Director, on account of Separation from Service until the date
at least 12 months after the day on which ends the Director’s term as a Director
of Georgia Gulf Corporation; provided that no amount payable to the Director on
that day (12 months after the end of the Director’s term) will be paid if, after
the end of the Director’s term as a Director and before that date, the Director
performs services for Georgia Gulf Corporation or a member of the Controlled
Group as either an employee or as an independent contractor.  Notwithstanding
any other provision herein, no amount will be paid to a Consultant, on account
of Separation from Service until the date at least 12 months after the date of
expiration of the contact under which the Consultant performs services for
Georgia Gulf Corporation or any Affiliate; provided that no amount payable to
the

 

13

--------------------------------------------------------------------------------


 

Consultant on that day (12 months after the expiration of the contract) will be
paid if, after the expiration of the contract and before that date, the
Consultant performs services for Georgia Gulf Corporation or a member of the
Controlled Group as either an employee or as an independent contractor.

 

(b)           If a Participant terminates employment with the Employer or an
Affiliate as a result of Disability, each yearly portion of the Deferred Benefit
Account and Matching Restoration Benefit Account will be paid to the Participant
in installments over the same period of time as would apply under Section 8.04
to a distribution upon a Separation from Service for a reason other than
Disability, commencing on the first day of the first month that begins after the
date his Disability is certified by the Committee.  If, after his termination as
a result of Disability, the Participant recovers and is no longer Disabled and
resumes employment with the Employer or an Affiliate before the balance in his
Account is exhausted, his distributions will be suspended and any remaining
yearly portion of the Deferred Benefit Account and Matching Restoration Benefit
Account will be paid in accordance with his Distribution Election Form and this
Article VIII.  If, after his termination as of a result of Disability, the
Participant recovers and is no longer Disabled, but does not resume employment
with the Employer or an Affiliate, and he had previously elected a distribution
upon Separation from Service (as defined in Section 1.28), then distributions
will continue to be paid in accordance with the applicable schedule.

 

(c)           Upon the death of a Participant, the balance in his Deferred
Benefit Account and Matching Restoration Benefit Account will be paid to his
Designated Beneficiary in a lump sum (or in annual installments, if the
Participant has previously elected a distribution in installments for a
distribution upon Separation from Service) on the first day of the month
following the month in which the Participant’s death occurs.

 

(d)           The balance of the Participant’s Account shall be paid to the
Participant (or his Designated Beneficiary) in a lump sum on the 30th day after
a Control Change Date.

 

8.03.                     Medium of Payment

 

All distributions from the Plan shall be paid in cash.

 

8.04.                     Form of Payment

 

The yearly portion of the Deferred Benefit Account and Matching Restoration
Benefit Account with respect to a calendar year shall be paid in the form
elected on the Participant’s Distribution Election Form in accordance with the
following, taking into account any override by Plan Section 8.02(d):

 

The Participant may elect (in his initial Distribution Election Form) to have
his benefits paid in a lump sum or in annual installments over any period of
years from 2 years to 15 years, inclusive, as elected by the Participant (in his
initial Distribution Election Form);

 

The yearly portion of the Deferred Benefit Account and Matching Restoration
Benefit Account attributable to a calendar year will be paid in accordance with
the Participant’s prior election, in a lump sum or in annual installments over
any period of years from 2 years to 15

 

14

--------------------------------------------------------------------------------


 

years, inclusive, beginning on the 30th day after Separation from Service
(whether that Separation from Service occurs before, at, or after Normal
Retirement Date).

 

Notwithstanding any other provision herein, in the case of a Participant who is
a “specified employee” (within the meaning of Code section 409A and the Treasury
Regulations issued pursuant to that section) payment of the Deferred Benefit
Account and Matching Restoration Benefit Account upon the Participant’s
Separation from Service (other than in the event of death or Disability) shall
be made or begin on the first day of the 7th month after the date of the
Participant’s Separation from Service with the Company and all Affiliates. 
Installment payments shall reduce the Participant’s interest under each
Investment Measure pro rata.

 

8.05.                     Changing Distribution Election

 

(a)           In General.

 

A Participant may amend his Distribution Election Form with respect to the
commencement of distribution of the yearly portions of the Deferred Benefit
Account and the Matching Restoration Benefit Account, the form of distributions
or both if (i) the amendment is approved by the Committee in its discretion and
(ii) if all of the following requirements are met:

 

(1)           the amendment of the distribution election shall not take effect
until at least 12 months after the date on which such amendment is made;

 

(2)           in the case of an amendment of a distribution election related to
a payment not made on account of the Participant’s death or Disability, the
first payment with respect to which the amendment is made shall in all cases be
deferred for a period of not less than 5 years from the date on which such
payment otherwise would have been made;

 

(3)           in the case of an amendment of a distribution election related to
a payment that is to be made at a specified time or pursuant to a fixed
schedule, such an amendment of the election must be made at least 12 months
prior to the date of the first scheduled payment.

 

In the absence of an effective election of a form of distribution, a
Participant’s Deferred Benefit Account and Matching Restoration Benefit Account
shall be distributed in the form of a lump sum.

 

(b)           Special Rule for 2008

 

With respect to the Plan Year 2008 only, the Committee or its delegate is
authorized to prescribe rules and procedures under which eligible Participants
may amend elections as to the time and form of distribution in accordance with
Internal Revenue Service Notice 2005-1; Section XI of the Preamble to the
Proposed Regulations under Section 409A, 70 Fed. Reg. 57930; Internal Revenue
Service Notice 2006-79; and Internal Revenue Service Notice 2007-86. 
Notwithstanding the foregoing, no amendment of an election pursuant to this
subsection (b) shall affect the time or form of payment of an amount that
otherwise would be payable in 2008 (under the Participant’s prior election or
under the provisions of this Plan), nor shall such an amendment

 

15

--------------------------------------------------------------------------------

 

of an election accelerate into 2008 the payment of an amount that otherwise
would be paid in a year later than 2008.

 

8.06.                     Distributions Upon Unforeseeable Emergency

 

(a)           At its sole discretion and at the request of a Participant before
or after the Participant’s termination of employment with the Employer or an
Affiliate, or at the request of any of the Participant’s Designated
Beneficiaries after the Participant’s death, the Committee may accelerate and
pay all or part of a Participant’s Deferred Benefits under this Plan. 
Accelerated distributions shall be allowed only in the event of an Unforeseeable
Emergency (as defined in Article I of this Plan).  An accelerated distribution
must be limited to the amount determined by the Committee to be necessary to
satisfy the financial emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which the financial emergency is or may be relieved through insurance
or otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause financial hardship).  This
section shall be interpreted in a manner consistent with Code section 409A and
applicable provisions of the Treasury Regulations.

 

(b)           A distribution under this Section shall be paid in cash, and is in
lieu of that portion of the Deferred Benefit that would have been paid
otherwise.  A Deferred Benefit is adjusted for a distribution under this
Section by reducing the Participant’s Account balance by the amount of the
distribution.  Such a reduction of the Account balance shall be applied to the
subaccounts for amounts deferred with respect to different years of
participation as equitably decided by the Committee.

 

8.07.                     Distribution of Company Benefit Account

 

(a)           Notwithstanding any other provision herein, the Company Account
will be distributed on the later of (1) the first day of the year following the
Participant’s attainment of the age of 65 years or (2) the first day of the
seventh month after the month in which Participant experiences a Separation from
Service; provided, however, that with respect to 2013 and later Plan Years, a
Participant may elect, prior to the start of the Plan Year, to have the portion
of the Company Account that is attributable to the Plan Year distributed in
three annual installments provided that such election constitutes a permissible
initial deferral election under the rules of Treasury Regulations
§ 1.409A-2(b) or superseding Treasury Regulations (if any) of similar import. 
The first such installment shall be paid on the later of the first day of the
year following the Participant’s attainment of the age of 65 years or the first
day of the seventh month after the month in which the Participant attains the
age of 65 years.  The second and third installments shall be paid on the second
and third anniversaries of the date of the first payment.

 

(b)           Upon the death of the Participant prior to the full distribution
to him of his Company Account, the balance in his Company Account will be paid
to his Designated Beneficiary in a lump sum on the later of (1) the first day of
the month following the month in which the Participant’s death occurs, and
(2) (if the Participant dies after reaching the age of 65 years but before the
end of the year in which the Participant reaches that age, or if the Participant
dies prior to the year in which the Participant would have reached the age of 65
years if the Participant had lived to that age) the first day of the year
following the year in which the

 

16

--------------------------------------------------------------------------------


 

Participant reached the age of 65 years or the first day of the year following
the year in which the Participant would have attained the age of 65 years if the
Participant had lived to the age of 65, as the case may be.  Notwithstanding the
foregoing, if the Participant’s termination of employment is due to “gross
misconduct,” as determined by the Board in its sole discretion, and additional
credits to the Company Account cease for that reason, then upon the death of the
Participant prior to the full distribution to him of his Company Account, the
balance in the Company Account will be paid to his Designated Beneficiary in a
lump sum on the first day of the year following the year with respect to which
the final credit to the Company Account is made.

 

ARTICLE IX
RESTRICTIONS ON TRANSFER OF BENEFITS

 

A Participant has no control over Deferred Benefits, Matching Restoration
Credits or Company Benefits except according to his Deferral Election Forms, his
Distribution Election Forms, his Beneficiary Designation Form, and any
Investment Measures elected on the form specified by the Committee. No right or
benefit under the Plan shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to do so shall be
void.  No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit.  If any Participant or Designated Beneficiary under the Plan
should become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to a benefit hereunder, then such right or benefit,
in the discretion of the Committee, shall cease and terminate, and, in such
event, the Committee may hold or apply the same or any part thereof for the
benefit of such Participant or Designated Beneficiary, his or her spouse,
children, or other dependents, or any of them, in such manner and in such
portion as the Committee may deem proper.

 

ARTICLE X
AMENDMENT OR TERMINATION

 

Except as otherwise provided in this Article X, this Plan may be altered,
amended, suspended, or terminated at any time by the Board.  Notwithstanding any
other provision herein, an amendment, suspension or termination of this Plan may
not have the effect of reducing a Participant’s Account balance (as adjusted in
accordance with the Plan’s provisions on investment gains and losses) at the
time of the amendment, suspension or termination.

 

ARTICLE XI

ADMINISTRATION

 

11.01.              Committee

 

The Plan shall be administered by the Committee.  Any references in this Plan to
actions to be taken by the Committee must be interpreted and implemented in
accordance with the preceding sentence.  Subject to the provisions of the Plan,
the Committee may adopt such rules and regulations as may be necessary to carry
out the purposes hereof.

 

17

--------------------------------------------------------------------------------


 

11.02.              Indemnification

 

The Employer shall indemnify and save harmless each member of the Committee and
the Board against any and all expenses and liabilities arising out of membership
on the Committee and the Board and relating to administration of the Plan,
excepting only expenses and liabilities arising out of a member’s own willful
misconduct.  Expenses against which a member of the Committee or the Board shall
be indemnified hereunder shall include, without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof.  The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.

 

11.03.              Interpretation of the Plan and Findings of Fact

 

In addition to the powers hereinabove specified, the Committee shall have the
power to select which employees of the Employer and its Affiliates will be
eligible to elect a Deferred Benefit under the Plan.  The Committee shall have
sole and absolute discretion to interpret the provisions of the Plan (including,
without limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Eligible Employees, Directors,
Consultants, Participants, Beneficiaries, and other persons, to decide disputes
arising under the Plan and to make any determinations and findings (including
factual findings) with respect to the benefits payable thereunder and the
persons entitled thereto as may be required for the purposes of the Plan.  In
furtherance of, but without limiting, the foregoing, the Committee is hereby
granted the following specific authorities, which it shall discharge in its sole
and absolute discretion in accordance with the terms of the Plan (as
interpreted, to the extent necessary, by the Committee):

 

(a)           To designate the employees who shall participate in the Plan;

 

(b)           To determine the amount of benefits, if any, payable to any
Participant, Beneficiary, or other person under the Plan (including, to the
extent necessary, making any factual findings with respect thereto); and

 

(c)           To conduct the review procedure specified in Section 11.07 (Claims
Procedures).

 

All decisions of the Committee as to the facts of the case, as to the
interpretation of any provision of the Plan or its application to any case, and
as to any other interpretative matter or other determination or question under
the Plan shall be final and binding on all parties affected thereby, subject to
the provisions of Section 11.07 (Claims Procedures).  The Committee shall direct
the applicable person or entity relative to benefits to be paid under the Plan
and shall furnish such person or entity with any information reasonably required
by it for the purpose of paying benefits under the Plan.  The Committee may
delegate to other persons all or such portion of their duties hereunder as the
Committee, in its sole discretion, may decide.

 

18

--------------------------------------------------------------------------------


 

11.04.              Information to Committee

 

To enable the Committee to perform its functions, the Employer and any Affiliate
shall supply full and timely information to the Committee on all matters
relating to the compensation of all Participants, their retirement, death or
other cause for Separation from Service, and such other pertinent facts as the
Committee may require.

 

11.05.              Notices

 

Subject to Section 12.11, notices and elections under this Plan generally must
be in writing.  A notice or election is deemed delivered if it is delivered
personally or if it is mailed by registered or certified mail to the person or
business at his or its last known address.

 

11.06.              Waiver

 

The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.

 

11.07.              Claims Procedures

 

(a)           Claims Not Involving a Determination of Disability

 

(1)           The Committee shall determine the rights of any Eligible Employee
or Participant to any benefits hereunder, if such determination does not require
a decision on the question of whether the Eligible Employee or Participant is
Disabled.  Any person who believes that he has not received the benefits to
which he is entitled under the Plan may file a claim in writing with the
Committee.  The Committee shall, no later than 90 days after the receipt of a
claim (plus an additional period of 90 days if required for processing, provided
that notice of the extension of time is given to the claimant within the first
90-day period), either allow or deny the claim in writing.  If a claimant does
not receive written notice of the Committee’s decision on his claim within the
above-mentioned period, the claim shall be deemed to have been denied in full.

 

(2)           A denial of a claim by the Committee, wholly or partially, shall
be written in a manner calculated to be understood by the claimant and shall
include:

 

(A)          the specific reasons for the denial;

 

(B)          specific reference to pertinent Plan provisions on which the denial
is based;

 

(C)          a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(D)          an explanation of the claim review procedure.

 

19

--------------------------------------------------------------------------------


 

(3)           A claimant whose claim is denied (or his duly authorized
representative) may within 60 days after receipt of denial of a claim file with
the Committee a written request for a review of such claim.  If the claimant
does not file a request for review of his claim within such 60-day period, the
claimant shall be deemed to have acquiesced in the original decision of the
Committee on his claim.  If such an appeal is so filed within such 60-day
period, the Committee (or its delegate) shall conduct a full and fair review of
such claim.

 

(4)           The Company shall mail or deliver to the claimant a written
decision on the matter based on the facts and the pertinent provisions of the
Plan within 60 days after the receipt of the request for review (unless special
circumstances require an extension of up to 60 additional days, in which case
written notice of such extension shall be given to the claimant prior to the
commencement of such extension period).  Such decision shall be written in a
manner calculated to be understood by the claimant, shall state the specific
reasons for the decision and the specific Plan provisions on which the decision
was based and shall, to the extent permitted by law, be final and binding on all
interested persons.  If the decision on review is not furnished to the claimant
within the above-mentioned time period, the claim shall be deemed to have been
denied on review.

 

(b)           Claims Involving a Determination of Disability

 

(1)           Claims involving Disability initially shall be reviewed by the
Vice President of Human Resources (VPHR) of Georgia Gulf Corporation.  If the
claim is wholly or partially denied by the VPHR, the VPHR shall, within a
reasonable period of time, but not later than 45 days (unless such period is
extended as provided in paragraph (2) below) after receipt of the claim by the
VPHR, notify the claimant in writing of such denial.  Such notice shall be
written in a manner calculated to be understood by the claimant and shall:

 

(A)          state the specific reason(s) for the denial of the claim,

 

(B)          make references to the specific provisions of the Plan on which the
denial of the claim is based,

 

(C)          contain a description of any additional material or information
necessary for the claimant to perfect his claim and an explanation of why it is
necessary,

 

(D)          contain a description of the Plan’s review procedures under
paragraph (3) below, and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination on review,
and

 

(E)           if an internal rule, guideline, protocol or other similar
criterion was relied upon in making the adverse determination, contain either
the specific rule, guideline, protocol, or other similar criterion, or a
statement that such rule, guideline, protocol, or other similar criterion was
relied

 

20

--------------------------------------------------------------------------------


 

upon in making the adverse determination and that a copy of such rule,
guideline, protocol, or other similar criterion will be provided free of charge
to the claimant upon request.

 

(2)           The 45-day period set forth above may be extended by the VPHR for
up to 30 days, provided that the VPHR determines that such an extension is
necessary due to matters beyond the control of the VPHR and notifies the
claimant, prior to the expiration of the initial 45-day period, of the
circumstances requiring the extension of time and the date by which the VPHR
expects to render a decision.  Additionally, if, prior to the end of the first
30-day extension period, the VPHR determines that, due to matters beyond the
control of the VPHR, a decision cannot be rendered within that extension period,
the period for making the determination may be extended for up to an additional
30 days, provided that the VPHR notifies the claimant, prior to the expiration
of the first 30-day extension period, of the circumstances requiring the
extension and the date as of which the VPHR expects to render a decision.  In
the event of any extension under this paragraph (2), the notice of extension
shall specifically explain the standards on which entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim, and the
additional information needed to resolve the issues.  The claimant shall be
afforded at least 45 days within which to provide the specified information. 
Additionally, in the event that a period of time is extended due to a claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information.

 

(3)           Within 180 days after receipt of a notification of a denial of a
claim, the claimant or his duly authorized representative may appeal such denial
by filing with the VPHR his written request for a review of his claim.  If such
an appeal is so filed within 180 days, the Committee shall conduct a full and
fair review of such claim.  During such full and fair review, the claimant shall
be provided with the opportunity to submit written comments, documents, records,
and other information relating to the claim for benefits and reasonable access
to and copies of, upon request and free of charge, all documents, records, and
other information relevant to the claimant’s claim for benefits.  In addition,
such full and fair review shall:

 

(A)          take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination,

 

(B)          not afford deference to the initial adverse benefit determination,

 

(C)          be conducted by the Committee, which is not the individual who made
the adverse benefit determination that is the subject of the appeal, nor the
subordinate of such individual,

 

21

--------------------------------------------------------------------------------


 

(D)          provide that, in deciding any appeal of any adverse benefit
determination that is based in whole or in part on a medical judgment, the
Committee shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment and who is neither the individual who was consulted in connection with
the adverse benefit determination that is the subject of the appeal, nor the
subordinate of any such individual, and

 

(E)           provide for the identification of medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with the
claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the initial benefit determination.

 

The decision of the Committee shall be made in a writing delivered to the
claimant within a reasonable time, but in no event later than 45 days after the
receipt of the request for review unless special circumstances require an
extension of time for processing.  If the Committee determines that an extension
of time for processing is required, written notice of the extension shall be
furnished to the claimant setting forth the special circumstances requiring an
extension of time and the date by which the Committee expects to render a
decision on review, and shall be furnished prior to the termination of the
initial 45-day period.  In no event shall such extension exceed a period of 45
days from the end of the initial 45-day period.  In the case of an adverse
benefit determination on review, the notice of the determination:

 

(I)            shall be written in a manner calculated to be understood by the
claimant,

 

(II)          shall state the specific reasons for the determination,

 

(III)        shall make reference(s) to specific provisions of the Plan on which
the determination is based,

 

(IV)         shall contain a statement that the claimant is entitled to receive,
upon request, and free of charge, reasonable access to, and copies of all
documents, records, and other information relevant to the claimant’s claim for
benefits,

 

(V)          shall contain a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain information
about such procedures and a statement of the claimant’s right to bring an action
under section 502(a) of ERISA, and

 

(VI)         if an internal rule, guideline, protocol or other similar criterion
was relied upon in making the adverse determination, shall contain either the
specific rule, guideline, protocol, or other similar criterion, or a statement
that such rule, guideline, protocol, or other similar criterion was relied upon
in making the adverse determination and that a copy of the rule, guideline,
protocol or other similar criterion will be provided free of charge to the
claimant upon request.

 

22

--------------------------------------------------------------------------------


 

To the extent permitted by applicable law, the determination on review shall be
final and binding on all interested persons.  In performing the duties under
this paragraph (3), the Committee shall have complete power to interpret the
Plan and make factual findings with respect thereto.

 

ARTICLE XII
GENERAL

 

12.01.              Plan Creates No Separate Rights

 

The Plan does not in any way limit the right of the Employer or any
participating Affiliate at any time and for any reason to terminate the
employment of a Participant in its employ.  In no event shall the Plan, by its
terms or by implication, constitute an employment contract of any nature
whatsoever between the Employer and a Participant (or Eligible Employee).

 

12.02.              Funding

 

(a)           All Plan Participants and Designated Beneficiaries are general
unsecured creditors of the Employer with respect to the benefits due hereunder
and the Plan constitutes a mere promise by the Employer to make benefit payments
in the future.  It is the intention of the Employer that the Plan be considered
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

(b)           The Employer may purchase life insurance in amounts sufficient to
secure the benefits provided under this Plan.

 

(c)           The Employer may, but prior to a Control Change Date is not
required to, establish a grantor trust which may be used to hold assets of the
Employer which are maintained as reserves against the Employer’s unfunded,
unsecured obligations hereunder.  Such reserves shall at all times be subject to
the claims of the Employer’s creditors and the creditors of any Affiliate that
is an employer of a Participant.  To the extent such trust or other vehicle is
established, the Employer’s obligations hereunder shall be reduced to the extent
such assets are utilized to meet its obligations hereunder.

 

12.03.              Plan Binding

 

The Plan shall be binding upon the Company, any participating Affiliate and
their successors and assigns, and, subject to the powers set forth in Article X,
upon a Participant, his Designated Beneficiary, or any of their assigns, heirs,
executors and administrators.

 

12.04.              Interpretation of Plan

 

To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the State of Georgia (other than its choice of law
rules) as in effect from time to time.

 

23

--------------------------------------------------------------------------------


 

12.05.              Construction

 

Headings and captions are only for convenience; they do not have substantive
meaning.  If a provision of this Plan is not valid or not enforceable, that fact
in no way affects the validity or enforceability of any other provision.  Use of
one gender includes both, and the singular and plural include each other.

 

12.06.              Tax Effects

 

It is intended that this Plan will meet, both in form and operation, the
requirements of Code section 409A, and the Plan shall be construed and
interpreted with this intent in mind.  However, neither the Company nor any
Employer makes any warranties or representations with regard to the tax effects
or results of this Plan.  Any Participant electing to make any deferrals under
this Plan shall be deemed to have relied upon his own tax and/or financial
advisors with regard to such effects.

 

12.07.              Correction of Participant’s Accounts

 

If an error or omission is discovered in the Account of a Participant, or in the
amount distributed to a Participant, the Plan Administrator will make such
equitable adjustments in the records of the Plan as may be necessary or
appropriate to correct such error or omission.  Further, the Employer may, in
its discretion, make a special contribution or allocation under the Plan which
will be allocated by the Plan Administrator only to the Account of one or more
Participants to correct such error or omission.

 

12.08.              Action of Employer, Committee and Plan Administrator

 

Except as may be specifically provided, any action required or permitted to be
taken by the Employer, Committee, or the Plan Administrator may be taken on
behalf of such person by any entity or individual who has been delegated the
proper authority.

 

12.09.              Employer Records

 

Records of the Employer or of the Company, as to an employee’s or Participant’s
period of employment, Separation from Service and the reason therefor, leaves of
absence, reemployment, compensation, and elections or designations under this
Plan will be conclusive on all persons, unless determined by the Committee to be
incorrect.

 

24

--------------------------------------------------------------------------------


 

12.10.              Legal References

 

Any references in this Plan to a provision of law which is, subsequent to the
Effective Date of this Plan, revised, modified, finalized or redesignated, shall
automatically be deemed a reference to such revised, modified, finalized or
redesignated provision of law.

 

12.11.              Electronic Means of Communication

 

Whenever, under this Plan, a Participant or Beneficiary is required or permitted
to make an election, provide a notice, give a consent, request a distribution,
or otherwise communicate with the Employer, the Committee, the Plan
Administrator, the trustee of a rabbi trust associated with the Plan, or a
delegate of any of them, to the extent permitted by law, the election, notice,
consent, distribution request or other communication may be transmitted by means
of telephonic or other electronic communication, if the administrative
procedures under the Plan provide for such means of communication.

 

25

--------------------------------------------------------------------------------

 

SUPPLEMENTAL RETIREMENT
PROGRAM AGREEMENT

 

This Supplemental Retirement Program Agreement (the “Agreement”) is entered into
this            day of                               , 2012, by and between
Georgia Gulf Corporation, a Delaware corporation (the “Company”), and the
executive officer named in Attachment A hereto (“Executive”), with reference to
the following facts:

 

A.            The Company sponsors for the benefit of eligible employees the
Georgia Gulf Corporation Retirement Plan (the “Retirement Plan”), a defined
benefit pension plan intended to qualify under Section 401(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Georgia Gulf Corporation
401(k) Retirement Savings Plan, an individual account plan also intended to
qualify under Section 401(a) of the Code (“401(k) Plan”).

 

B.            The Company wishes to provide to the Executive certain deferred
compensation benefits above and beyond what can be provided pursuant to the
Retirement Plan and the 401(k) Plan, under a nonqualified deferred compensation
program.

 

C.            The Company has adopted the Georgia Gulf Corporation Deferred
Compensation Plan (“Deferred Compensation Plan”).

 

D.            On December 6, 2010, the Board of Directors of the Company
approved the “Company Account” feature of the Deferred Compensation Plan and the
specific benefits for the Executive that are set forth in this Agreement.

 

E.             The Company and Executive wish to have this Agreement to comply
with the provisions of Section 409A of the Code and to memorialize the specific
provisions of the “Company Account” feature of the Deferred Compensation Plan
that apply to the Executive.  References to Section 409A of the Code include
applicable regulations and other guidance relating to Section 409A published by
the Internal Revenue Service or the U.S. Treasury Department from time to time.

 

F.             Capitalized terms used in this Agreement but not defined will
have the meaning set forth in the Deferred Compensation Plan.  As used in this
Agreement, the terms “termination of employment” and “terminates employment”
refer to Executive’s “separation from service” within the meaning of such term
under Section 409A of the Code; and the term “Company” includes all persons or
entities with which the Company is considered to be a single employer under
Section 414(b) or Section 414(c) of the Code, determined by applying an 80%
control test under Section 414(b) and Section 414(c) of the Code for all
purposes, including whether Executive has had a separation from service.

 

THEREFORE, the parties agree as follows:

 

1.             Retirement Benefit.  The Company will credit to Executive’s
“Company Account” under the Deferred Compensation Plan an amount determined as
follows:

 

--------------------------------------------------------------------------------


 

An amount was credited to the Executive’s Company Account under the Deferred
Compensation Plan as of December 31, 2010 and as of December 31, 2011.  The
Company Account balance at the end of each Plan Year beginning with the 2011
Plan Year shall be equal to (a) the amount of the Company Account balance at
January 1 of that year, multiplied by the “Crediting Factor” for the Plan Year,
plus (b) for any Plan Year prior to the Executive’s attainment of the age of 65
years, the Executive’s annual rate of base salary from Georgia Gulf Corporation
at December 31 of the Plan Year (or the Participant’s final annual rate of base
salary if the Participant terminates employment prior to the end of the Plan
Year), multiplied by the Executive’s Participant Percentage Factor as set forth
in Attachment A to this Agreement; plus (c) for the Plan Year in which the
Executive attains the age of 65 years, the Executive’s annual rate of base
salary from Georgia Gulf Corporation at the age of 65 years (or the
Participant’s final annual rate of base salary if the Executive terminates
employment prior to the age of 65 years), prorated (based on months of
employment and counting any partial month of employment as a full month) for the
portion of the Plan Year through the date of his attainment of the age of 65
years, and multiplied by the Executive’s Participant Percentage Factor as set
forth in Attachment A to this Agreement.

 

For purposes of this Section 1 the “Crediting Factor” shall be the rate of
interest that is used in determining “interest credits” under the Cash Balance
Accounts (as defined in the Retirement Plan) under the Retirement Plan.  That
is, the Crediting Factor shall equal the greater of (i) 4% and (ii) the 30-year
Treasury rate as of the last day of October prior to the Plan Year (as defined
in the Retirement Plan) with respect to which the credit is made, as reported to
Georgia Gulf Corporation by the Company’s actuarial consulting firm.

 

Credits to the Company Account shall be made with respect to each Plan Year
through and including the year in which the Executive reaches the age of 65
years (and in the case of the Executive’s death prior to reaching the age of 65
years, through and including the year in which the Executive would have reached
the age of 65 years if the Executive had lived to that age); provided, however,
that no additional credits shall be made to the Company Account after the
Executive’s termination of employment due to “gross misconduct” as determined by
the Board, in its sole discretion or if the Executive’s termination of
employment occurs before he has either reached the age of 55 years or has
completed 5 “Years of Vesting Service” as that term is defined in the Retirement
Plan; provided, further, that if the Executive terminates employment prior to
the attainment of the age of 62 years (except in the case of termination of
employment as a result of death or disability), with respect to each credit to
the Company Account following that termination of employment, the Participant
Percentage Factor shall be reduced by 6% (and not by 6 percentage points) for
each full year prior to the attainment of the age of 62 years that the
Executive’s termination of employment occurs (except in the case of termination
of employment as a result of death or disability).  By way of an example, if the
Executive terminates employment at the age of 59 years (other than due to death
or disability) and if the Executive's Participant Percentage Factor has been
50%, that Participant Percentage Factor shall be reduced to 41%, because 50%
minus 9% (which is 18% of 50%) equals 41%.  The 18% is 6% multiplied by 3 (the
number of years prior to age 62 that the termination occurs).

 

If the Executive continues employment with the Company beyond the Plan Year in
which the Executive attains the age of 65 years, the Company Account will
continue to receive credits due to the “Crediting Factor” for that Plan Year;
provided however, the Company Account will not receive additional credits based
on the Executive’s earnings past the age of 65 years.  That is, for any Plan
Year after the Plan Year in which the Executive attains the age of 65 years and
is still employed with the Company, the Company Account will only receive
credits based on the balance at January 1 of that Plan Year, multiplied by the
“Crediting Factor’ for the Plan Year.

 

2

--------------------------------------------------------------------------------


 

2.             Vesting.  Executive will be fully vested in each credit to his
Company Account immediately following the making of each such credit.  Executive
will be fully vested  in the right to receive future credits (as provided in
Section 1 of this Agreement) when he has either reached the age of 55 years, or
has completed 5 “Years of Vesting Service” as that term is defined in the
Retirement Plan, except in cases of termination of employment due to gross
misconduct.

 

3.             Payment of Supplemental Retirement Benefit.  Notwithstanding any
other provision herein, the Company Account will be distributed on the later of
(a) the first day of the year following the Executive’s attainment of the age of
65 years or (b) the first day of the seventh month after the month in which
Executive separates from service; provided, however, that with respect to 2013
and later Plan Years, the Executive may elect, prior to the start of the Plan
Year, to have the portion of the Company Account that is attributable to the
Plan Year distributed in three annual installments provided that such election
constitutes a permissible initial deferral election under the rules of Treasury
Regulations § 1.409A-2(b) or superseding Treasury Regulations (if any) of
similar import.  The first such installment shall be paid on the later of the
first day of the year following the Executive’s attainment of the age of 65
years or the first day of the seventh month after the month in which the
Executive has both attained the age of 65 years and separated from service.  The
second and third installments shall be paid on the second and third
anniversaries of the date of the first payment.

 

4.             Payment Upon Death.  Upon the death of the Executive prior to the
full distribution to him of his Company Account, the balance in his Company
Account will be paid to his Designated Beneficiary in a lump sum on the later of
(a) the first day of the month following the month in which the Executive’s
death occurs, and (b) (if the Executive dies after reaching the age of 65 years
but before the end of the year in which the Executive reaches that age, or if
the Executive dies prior to the year in which the Executive would have reached
the age of 65 years if the Executive had lived to that age) the first day of the
year following the year in which the Executive reached the age of 65 years or
the first day of the year following the year in which the Executive would have
attained the age of 65 years if the Executive had lived to the age of 65, as the
case may be.  Notwithstanding the foregoing, if the Executive’s termination of
employment is due to gross misconduct, under Section 1 of this Agreement, and
additional credits to the Company Account cease for that reason, then upon the
death of the Executive prior to the full distribution to him of his Company
Account, the balance in the Company Account will be paid to his Designated
Beneficiary in a lump sum on the first day of the year following the year with
respect to which the final credit to the Company Account is made.

 

5.             Funding.  Benefits under this Agreement will be considered
unfunded for tax purposes under the Code and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and will
be paid from the general assets of the Company.  Nothing contained in this
Agreement will require the Company or any of its affiliates to set aside or hold
in trust any funds for the benefit of Executive or his surviving spouse, who
will have the status of general unsecured creditors with respect to the
obligation of the Company to pay benefits under this Agreement.  Any funds of
the Company or any affiliate available to pay such benefits will be subject to
the claims of general creditors of the Company or such affiliate and may be used
for any purpose by the Company or such affiliate.

 

3

--------------------------------------------------------------------------------


 

6.             Claims.  This Agreement is intended to provide benefits for a
“management or highly compensated” employee within the meaning of Sections 201,
301 and 401 of ERISA, and therefore to be exempt from the provisions of Parts 2,
3 and 4 of Title I of ERISA.  In the event of any dispute arising under this
Agreement, such dispute will be resolved by the Committee under an abuse of
discretion standard, and in accordance with Sections 11.03, 11.04 and 11.07 of
the Deferred Compensation Plan, as applicable.  The decision of such Committee
will be conclusive and binding on all parties.

 

7.             Miscellaneous.

 

(a)           In the event of a conflict between the terms and provisions of the
Deferred Compensation Plan and this Agreement, the provisions of the Deferred
Compensation Plan shall control.

 

(b)           This Agreement supersedes and replaces in its entirety any prior
agreement between the parties with respect to the subject matter of this
Agreement.

 

(c)           Nothing in this Agreement will confer upon Executive the right to
continue in the employ of the Company or will limit or restrict the right of the
Company to terminate the employment of Executive at any time with or without
cause.

 

(d)           No right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
such right or benefit will be void.  No such right or benefit will in any manner
be subject to the debts, liabilities or torts of Executive or his surviving
spouse.

 

(e)           Benefits payable under this Agreement will be reduced by all taxes
and other amounts the Company is required by applicable law to withhold.

 

(f)            Notwithstanding any provision in this Agreement to the contrary,
this Agreement will be interpreted, applied and to the minimum extent necessary,
unilaterally amended by the Company, so that the Agreement does not fail to
meet, and is operated in accordance with, the requirements of Section 409A of
the Code.

 

(g)           This Agreement will be construed and governed in all respects in
accordance with applicable federal law and, to the extent not preempted by such
federal law, in accordance with the laws of the State of Georgia, including
without limitation, the Georgia statute of limitations, but without giving
effect to the principles of conflicts of laws of such state.

 

4

--------------------------------------------------------------------------------


 

(h)           Throughout this Agreement the masculine shall be deemed to include
the feminine, where appropriate, and the singular shall be deemed to include the
plural and the plural shall be deemed to include the singular, where
appropriate.  If a provision of this Agreement is not valid or not enforceable,
that fact shall in no way affect the validity or enforceability of any other
provision.  Section headings are included for convenience of reference and shall
not be taken into account in construing or interpreting the provisions of this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

GEORGIA GULF CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EXECUTIVE: [                                    ]

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Attachment A

 

Name of Executive:                

 

Title:                  

 

Participant Percentage Factor -           %

 

6

--------------------------------------------------------------------------------
